Case: 09-60337       Document: 00511093975          Page: 1    Date Filed: 04/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 28, 2010
                                     No. 09-60337
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




RAMIRO MIRELES-ONTIVEROS, also known as Ramiro Mireles,

                                                   Petitioner,

versus

ERIC HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A078 134 604




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Ramiro Mireles-Ontiveros, a native and citizen of Mexico, petitions for re-
view of a decision by the Board of Immigration Appeals (“BIA”) dismissing his
appeal of an order of the immigration judge (“IJ”)denying his requests for adjust-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60337    Document: 00511093975 Page: 2         Date Filed: 04/28/2010
                                 No. 09-60337

ment of status, cancellation of removal, and voluntary departure. The IJ deter-
mined, inter alia, that Mireles-Ontiveros was ineligible for cancellation of remov-
al because his conviction for failure to stop and render aid was a crime involving
moral turpitude. The IJ also decided that Mireles-Ontiveros was not eligible for
voluntary departure, because he had been convicted of a crime involving moral
turpitude and thus had failed to establish good moral character during the previ-
ous five years. The BIA affirmed the IJ’s decision.
      Mireles-Ontiveros argues that the Texas state court had deferred adjudica-
tion of the prior offense, so the conviction had not become final, nor did it qualify
as a “conviction” for immigration purposes. Because, however, Mireles-Ontiver-
os pleaded guilty to failure to stop and render aid and was required, as part of
his probation, inter alia to perform 200 hours of community service and attend
anger management classes, the deferred adjudication constituted a conviction
for immigration purposes. See Moosa v. I.N.S., 171 F.3d 994, 1005-06 (5th Cir.
1999). Furthermore, there is no requirement of finality in the statutory defini-
tion of “conviction,” 8 U.S.C. § 1101(a)(48)(A). See id. at 1009.
      Mireles-Ontiveros contends that his removal based on commission of a
crime violated the Double Jeopardy Clause, because the removal constituted a
second punishment for the same offense. To the contrary, “deportation proceed-
ings are not criminal prosecutions.” See Brown v. I.N.S., 856 F.2d 728, 731 (5th
Cir. 1988).
      Mireles-Ontiveros also briefly asserts that § 440(d) of the Antiterrorism
and Effective Death Penalty Act and § 348(a) of the Illegal Immigration Reform
and Immigrant Responsibility Act violate his equal protection and due process
rights. He has failed to brief those issues and thus has abandoned them. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Beasley v. McCotter, 798
F.2d 116, 118 (5th Cir. 1986).
      The petition for review is DENIED.



                                         2